        CASE 0:20-cv-02066-WMW-TNL Doc. 55 Filed 10/09/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
 ANGELA CRAIG, and JENNY
 WINSLOW DAVIES,
                                              Case No.: 0:20-cv-02066 WMW/TNL
              Plaintiffs

 v.

 STEVE SIMON, in his official capacity
 as Minnesota Secretary of State,             NOTICE OF HEARING ON MOTION
                                              FOR STAY PENDING APPEAL
              Defendant,

       and

 TYLER KISTNER,

              Intervenor-Defendant.


      PLEASE TAKE NOTICE that the above-titled motion is being filed in accordance

with the direction received from the presiding judge’s courtroom deputy. A hearing for the

above-titled motion will take place at a date and time to be determined, before the Honor-

able Wilhelmina M. Wright, United States District Court for the District of Minnesota.

Intervenor-Defendant Tyler Kistner will move the Court for an order staying the Court’s

order granting Plaintiffs’ motion for preliminary injunction, ECF No.49, during the pen-

dency of Intervenor-Defendant’s appeal of the same order to the United States Court of

Appeals for the Eighth Circuit.
      CASE 0:20-cv-02066-WMW-TNL Doc. 55 Filed 10/09/20 Page 2 of 2




Dated: October 9, 2020                 Respectfully submitted,

                                       /s/ R. Reid Le Beau II
                                       R. Reid LeBeau (#0347504)
                                       Jeffrey K. Holth (MN #0393070)
                                       Benjamin N. Pachito (MN #0398942)
                                       THE JACOBSON LAW GROUP
                                       Jacobson, Magnuson, Anderson & Hal-
                                       loran, P.C.
                                       180 E. Fifth St., Suite 940
                                       St. Paul, MN 55101
                                       Tel: (651) 644-4710
                                       Fax: (612) 339-0981
                                       rlebeau@thejacobsonlawgroup.com
                                       jholth@thejacobsonlawgroup.com
                                       bpachito@thejacobsonlawgroup.com




                                   2
